Dismiss and Opinion Filed March 18, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00285-CR
                                      No. 05-14-00286-CR
                                      No. 05-14-00287-CR
                                      No. 05-14-00288-CR

                               CARLOS ESPINOZA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 6
                                 Dallas County, Texas
      Trial Court Cause Nos. F13-24014-X, F13-24024-X, F13-24036-X, F13-24037-X

                             MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                Opinion by Justice FitzGerald
       Carlos Espinoza was convicted of indecency with a child and three aggravated sexual

assault of a child offenses. Pursuant to plea agreements, the trial court assessed punishment at

twenty years’ imprisonment and a $2,500 fine on the indecency with a child conviction and

twenty-five years’ imprisonment and a $3,000 fine on each aggravated sexual assault conviction.

Appellant waived his right to appeal the cases as part of the plea agreements. See Blanco v.

State, 18 S.W.3d 218, 218–20 (Tex. Crim. App. 2000). In each case, the trial court certified that

appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154
S.W.3d 610, 614–15 (Tex. Crim. App. 2005).
       We dismiss the appeals for want of jurisdiction.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
140285F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS ESPINOZA, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-14-00285-CR        V.                       Trial Court Cause No. F13-24014-X.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 18, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS ESPINOZA, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-14-00286-CR        V.                       Trial Court Cause No. F13-24024-X.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 18, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS ESPINOZA, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-14-00287-CR        V.                       Trial Court Cause No. F13-24036-X.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 18, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS ESPINOZA, Appellant                         On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-14-00288-CR        V.                       Trial Court Cause No. F13-24037-X.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Fillmore and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 18, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –6–